Case 2:20-cv-11305-RGK-JPR Document 19 Filed 09/09/21 Page 1 of 1 Page ID #:1535



    1 ANDREW T. KOENIG, State Bar No. 158431
      Attorney at Law
    2 93 S. Chestnut Street, Suite 208
      Ventura, California 93001
    3 Telephone: (805) 653-7937
      Facsimile: (805) 653-7225
    4 E-Mail: andrewtkoenig@hotmail.com
    5   Attorney for Plaintiff Michael Conroy
    6
    7
    8
                            UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
   10
   11   MICHAEL CONROY,                         )       CASE NO. 2:20-cv-11305-JPR
                                                )
   12                                           )
              Plaintiff,                        )    ORDER
   13                                           )   AWARDING ATTORNEY’S
                  v.                            )   FEES AND COSTS PURSUANT
   14                                           )   TO THE EQUAL ACCESS TO
                                                )   JUSTICE ACT, 28 U.S.C.
   15   KILOLO KIJAKAZI, Acting                 )   § 2412(d) AND FOR COURT
        Commissioner of Social Security,        )   COSTS PURSUANT TO 28
   16                                           )   U.S.C. § 1920
                                                )
   17        Defendant.                         )
                                                )
   18
   19       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
   20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
   21   Justice Act in the amount of SIX-THOUSAND ONE-HUNDRED THIRTY-FOUR
   22   DOLLARS and EIGHTEEN CENTS ($6,134.18), as authorized by 28 U.S.C. §
   23   2412(d), and Court costs in the amount of FOUR-HUNDRED TWO DOLLARS
   24   and NO CENTS ($402.00), pursuant to 28 U.S.C. § 1920, subject to the terms of
   25   the Stipulation.
   26   Dated: September 9, 2021
   27                           __________________________________________
                                UNITED STATES MAGISTRATE JUDGE
   28

                                                    1
